UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6285



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CARMEN BLANCO CRUZ,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-93-267, CA-98-714-9-8)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


W. Gaston Fairey, FAIREY, PARISE & MILLS, P.A., Columbia, South
Carolina, for Appellant.   Matthew R. Hubbell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carmen Cruz seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).     We

have reviewed the record, the district court’s order, and the

transcript of the hearing at which the court stated its reasons for

denying Cruz’ motion and find no reversible error.   We agree with

the district court that counsel’s alleged error was not a struc-

tural defect in Cruz’ trial and that Cruz failed to satisfy the

standard for claims of ineffective assistance of counsel as set

forth in Strickland v. Washington, 466 U.S. 668 (1984).     Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2